                Case 2:20-cv-00484-JLR Document 44 Filed 10/29/20 Page 1 of 1




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8    SANTOS PETER MURILLO,

 9                                    Petitioner,            Case No. C20-0484-JLR

10             v.
                                                             ORDER GRANTING APPLICATION
11    UNITED STATES OF AMERICA,                              TO PROCEED IN FORMA PAUPERIS

12                                    Respondent.

13

14            Petitioner seeks to proceed in forma pauperis (IFP) in the appeal of the decision denying

15   his motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. Considering

16   petitioner’s financial status alone, his application to proceed IFP on appeal (Dkt. 41) is

17   GRANTED. (But see Dkt. 39 (denying motion to vacate and certificate of appealability).)

18            The Clerk is directed to send a copy of this Order to the parties and to the assigned District

19   Judge.

20            Dated this 29th day of October, 2020.

21

22                                                           A
                                                             Mary Alice Theiler
23                                                           United States Magistrate Judge

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
